Citation Nr: 0733244	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1947.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  The veteran testified at a hearing before a Decision 
Review Officer in December 2006.  

A hearing was held in August 2007 before the undersigned 
acting Veterans Law Judge sitting at the RO.

In October 2007 the Board granted the veteran's motion to 
advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran suffered a right knee sprain during active 
service; no right knee disability was shown on discharge 
examination in March 1947

2.  The earliest diagnosis of arthritis of the right knee is 
dated in December 1997, which is more than 50 years after the 
veteran's discharge from service.

3.  An uncontroverted September 2006 VA medical opinion has 
stated that right knee osteoarthritis is not caused by or the 
result of the right knee sprain in service.  








CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

The RO provided the veteran with preadjudication notice by 
letter in February 2006.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for the claimed right knee injury.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter asked the veteran to send any evidence in his 
possession that pertained to his claim.  

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in March 
2006 letters.  However, as the veteran's claim is being 
denied and no effective date will be assigned, any deficiency 
in providing the veteran with this information cannot 
possibly result in any prejudice.  The denial of his claim 
also means that a percentage rating will not be assigned, 
thus that element of Dingess notice is not implicated in this 
case.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  All pertinent evidence has been 
obtained.  The veteran also appeared at a December 2006 
hearing before a Decision Review Officer and an August 2007 
hearing before the undersigned acting Veterans Law Judge.  
There is no indication that there are any pertinent 
outstanding medical records that must be obtained.  In 
addition, the veteran was afforded a VA medical examination 
in September 2006.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Therefore, the Board may proceed with its review of 
the veteran's appeal.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and arthritis becomes manifest to a degree of l0 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service or within the 
presumptive period after service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a right knee injury.  

The service medical records show that the veteran sustained a 
moderate right knee sprain in November 1943 when he feel 
backward from the rear of a truck to the ground, twisting the 
right leg as he landed.  He was hospitalized in December 1943 
and discharged in January 1944 with a final diagnosis of 
acute right knee sprain.  X-ray studies in December 1943 
showed no evidence of a fracture, dislocation or bone 
pathology.  It was noted that there was considerable soft 
tissue swelling in the supra and infra patella regions of the 
knee joint, indicating a synovitis.  The final hospital 
summary noted that under bed rest and physical therapy the 
veteran's symptoms had subsided.  The March 1947 discharge 
examination showed no musculoskeletal defects.

Post-service VA and private treatment records dated from 
April 1997 to February 2007 show treatment for complaints of 
knee pain with diagnoses of right knee crepitus and arthritis 
of the knees.  The first diagnosis of right knee arthritis is 
showed noted in a December 1997 private outpatient treatment 
record.  None of VA or private treatment records includes a 
medical opinion linking right knee arthritis to service.  

On VA examination in September 2006, the examiner indicated 
that the claims file was reviewed and noted the treatment for 
a sprained knee and traumatic synovitis during service.  The 
veteran reported that he had some problems with his knee 
after service and had it aspirated in 1956 or 1957.  He also 
reported treatment at the VA for bilateral knee arthritis.  
The diagnosis was right knee osteoarthritis.  The examiner 
indicated that the right knee osteoarthritis is not cause by 
or the result of the sprain in service and the reason for 
that conclusion is that the time period that elapsed 
following this would tend to preclude the sprain as cause.  
It was also noted that the left knee could serve as a 
"control" and that there was as much arthritis in the left 
knee as the right knee but no injury to the left knee.  

In August 2007, the veteran testified that he injured the 
right knee in service.  He indicated that he had knee pain 
after service but that he self-treated the pain.  He 
testified the he had the knee drained in approximately 1980 
and that he first sought treatment at the VA in 1997.  He 
indicated that no doctor had made an association between the 
current knee problem and his military service.  

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that any 
currently diagnosed right knee disability is related to 
active service or any incident therein.  The service medical 
records do show a history of a right knee sprain during 
service but no right knee condition was noted on the March 
1947 separation examination.  The post-service medical 
evidence shows treatment for right knee pain and diagnoses of 
right knee arthritis.  There is no competent medical 
evidence, however, linking the current right knee disability 
with the veteran's active service or to the right knee sprain 
in service.  The only medical opinion of record is the 
September 2006 VA examination report in which the examiner 
concluded, after a review of the claims file, that the 
current right knee disability is not related to service or 
the right knee sprain during service.  As the first evidence 
of arthritis was in 1997, the evidence fails to show that 
arthritis of the right knee had its onset within one year 
after discharge in 1947 which would warrant service 
connection on a presumptive basis.  

In adjudicating the claim, the Board has considered the 
assertions of the veteran advanced during the hearings on 
appeal and as reflected in various statements associated with 
the claims file.  However, questions of medical diagnosis and 
nexus are within the province of trained medical 
professionals; as the veteran is a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on such 
a matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Therefore, the Board concludes that any currently noted right 
knee disability, to include arthritis, was not incurred in or 
aggravated during active service or related any incident 
therein, to include a right knee sprain in service.  As the 
currently found arthritis of right knee was not first shown 
until 1997, it may not be presumed to have been incurred in 
service.  

	(CONTINUED ON NEXT PAGE)





The Board has considered the doctrine of reasonable doubt in 
this decision.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee injury is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


